                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

FIRST MERCURY INSURANCE CO.,

        Plaintiff,

v.                                                     CV No. 12-1057 JAP/CG

MRCO Inc., et al.,

        Defendants.


                 ORDER SETTING TELEPHONIC STATUS CONFERENCE

        THIS MATTER is before the Court upon review of the record. IT IS HEREBY

ORDERED that a status conference will be held by telephone on December 3, 2019, at

2:30 p.m. The parties shall be prepared to discuss setting a settlement conference in this

case.

        Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.




                                         _________________________________
                                         THE HONORABLE CARMEN E. GARZA
                                         CHIEF UNITED STATES MAGISTRATE
                                         JUDGE
